Citation Nr: 1729625	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971, with reserve service from August 1976 to August 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  A hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current hearing loss is not related to service.

2.  The Veteran reports that his tinnitus began in service and has continued since that time.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter dated July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, post service treatment records, and VA examination reports are of record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)      (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)      may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).


Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies   500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at    a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent within one year from date of termination of such service,    such disease shall be presumed to have been incurred in service, even though    there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at   38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained        on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert      v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service in Vietnam, he encountered severe noise exposure from jet aircraft and due to weapons fire, without ever      being issued hearing protection, resulting in his current hearing loss and tinnitus.  Specifically, the Veteran stated that there was one incident where a rocket landed within 10 feet of his bunker after the airfield came under attack and ever since then he has experienced intermittent ringing in his ears, which has now become constant.

At the outset, the Board notes the record reflects the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385 and tinnitus, as shown on the March and June 2011 VA examinations.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the disability is related to service.  

The Board notes that, prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since December 31, 1970, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through December 31, 1970, the ASA standards have been converted to ISO-ANSI standards.  
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric   data originally recorded using ASA standards will be converted to ISO-ANSI standards by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
500
1000
2000
3000
4000
add
15
10
10
10
5

The Veteran's service treatment records include a February 1967 enlistment audiogram, at which time auditory thresholds were recorded.  When converted to ISO-ANSI standards, the examination showed pure tone thresholds of 10, 0, 5, and 5 decibels in the right ear and 10, 0, 15, and 20 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz.  The Veteran's April 1971 separation audiogram showed pure tone thresholds of 5, 0, 0, 25, and 15 decibels in the right ear and 10, 0, 0, 15, and 20 decibels in the left ear at the at 500, 1000, 2000, 3000, and 4000 Hertz (specified frequencies).  Moreover, the Veteran's August 1976 reserve enlistment audiogram revealed pure tone thresholds of 15,15, 10, 10, and 15 decibels in          the right ear and 10, 10, 10, 10, and 20 decibels in the left ear at the specified frequencies.  A May 1980 periodic examination included a whispered voice    hearing test with results of 15/15 bilaterally.

Furthermore, service treatment records are silent as to any complaints or treatment for hearing loss or tinnitus during the Veteran's active duty service.  In fact, per the Veteran's April 1971 separation medical history report and his August 1976 reserve enlistment examination, he checked "no" as to any ear, nose, or throat trouble, or hearing loss.



A hearing loss disability pursuant to 38 C.F.R. § 3.385 was not shown until the March 2011 VA audiological evaluation, approximately 40 years after separation from his active duty service.  The 2011 audiology examination revealed pure tone thresholds of 20, 25, 50, 65, and 60 decibels in the right ear and 20, 25, 50, 60,     and 60 decibels in the left ear at the specified frequencies. However, as there is      no competent evidence of a hearing loss disability in service or within one year following discharge from service, competent evidence linking the current hearing loss with service is required to establish service connection.  
On VA examination in August 2011, the Veteran reported that he was diagnosed with bilateral hearing loss and tinnitus, which has existed since August 1970 due to the rocket explosion about 10 feet from his bunker in Vietnam.  After his military service, the Veteran worked as a supervisor for the North Carolina Department of Transportation for 22 years, has participated in hunting or recreational shooting,   and has used power tools, all with the use of hearing protection. The VA audiology examination showed pure tone thresholds of 15, 20, 40, 60, and 65 decibels in        the right ear and 10, 15, 50, 65, and 75 decibels in the left ear at the specified frequencies.  The examiner diagnosed the Veteran with moderate bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the etiology 
of the Veteran's hearing loss and tinnitus were less likely due to noise exposure      in the military because per his DD 214, his main job was an administrative specialist and because there were more extensive noise exposure outside of the military.  In this regard, the examiner stated that the Veteran has participated in hunting and shooting for all of his life with hearing protection and he has been exposed to loud machinery and road noise as a transportation supervisor for 29 years.

As the August 2011 opinion was provided following an examination of the Veteran and a thorough review of the claims file, which included a detailed rationale, the Board finds this opinion is entitled to great probative weight.  See Nieves-Rodriguez   v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

The Board acknowledges that the Veteran is competent to attest to noise exposure       in service and to describe subjective symptoms such as difficulty hearing.  However,    to the extent the Veteran believes that his current bilateral hearing loss is related to service, as a lay person he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss is not competent medical evidence.  The Board finds the opinion of the August 2011 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the competent and probative evidence indicates       that hearing loss disability consistent with 38 C.F.R. § 3.385 was not manifested     in service or for many years thereafter, and the only medical opinion of record indicates that the Veteran's current bilateral hearing loss is not related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for hearing loss must be denied.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

With respect to tinnitus, the Veteran is competent to state that his tinnitus began in service, because tinnitus is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  Here, the Board finds the Veteran's assertions     that his tinnitus began during his service and has been recurrent since that time to    be credible.  Accordingly, after resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


